DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAULA, INC. Press Release, Cowra Co., Ltd. won the "EV battery full life cycle management using blockchain" category at the Wanxiang Global Blockchain Summit International Contest held in Shanghai, China, 10.16.2017 (obtained on 6/30/2020 at https://prtimes.jp/main/html/rd/p/000000004.000024621.html and translated using the Google Translate tool)[hereinafter “Kaula”].
Regarding Claim 1, Kaula discloses a battery monitoring system [Page 1 – “Data obtained from BMS (Battery Management System) such as temperature, humidity, pressure, voltage and current in the battery unit and information from OBD (On-Board Diagnostics) are stored in the battery.”], comprising:
a battery comprising one or more cells [Fig. 1 – EV Battery];
at least one battery parameter sensor, the sensor operatively associated with the battery and a sensor board, the sensor board receiving data relative to plural sensors associated with one or more battery cells and plural types of battery parameters [Page 1 – “Data obtained from BMS (Battery Management System) such as temperature, humidity, pressure, voltage and current in the battery unit and information from OBD (On-Board Diagnostics) are stored in the battery.”]; and
a processor configured to process battery sensor input as defined assets, to paraphrase said sensor input in a node as data usable for a smart contract, the smart contract being a function within a blockchain acting in an autonomous way on processing given input to given output according to a desired interval, providing a transaction as an output of the smart contract, which transaction is validated and included into the blockchain [Page 1 – “Cowra uses (1) acquisition of battery residual value data and (2) AI to write two types of battery usage prediction data to the blockchain to ensure authenticity and non-tampering, and the life of the battery itself.”Page 1 – “By accumulating in the residual value prediction engine, executing AI/ML regularly and writing it to the blockchain, EV/battery owners and users can access the data via the cloud. Actions to maximize the efficiency of battery value by freely accessing future SOH data (including charging efficiency) in addition to current SOH data and usage forecast data based on the past usage trend of the battery It is a system that enables.”Page 2 – “By implementing the steps of balancing demand and supply of EV and battery, energy consumption planning, reservation, use, and settlement steps, we will accelerate the spread of EV centered on batteries and create incidental services to help EV/battery owners and users Will promote the shift from consumer to prosumer.”Page 2 – “As an EEA (Enterprise Ethereum Alliance) member, we will implement smart contracts, provide a usage record management system using FACTOM, and in the future we will promote advanced efforts using blockchain technology through consideration of IOTA Foundation etc. of Block less DLT system.”The smart contract is a “function within a blockchain” in that the smart contract records are stored in the blockchain as part of the blockchain recordkeeping process in the same manner as depicted in Figs. 2 and 3 of the instant Drawings.];
wherein the blockchain provides trusted, updated data for current battery status and SoH determinations and for changes in capacity used over time [Page 1 – “Cowra uses (1) acquisition of battery residual value data and (2) AI to write two types of battery usage prediction data to the blockchain to ensure authenticity and non-tampering, and the life of the battery itself.”].

Regarding Claim 7, Kaula discloses a bulk energy storage system configured to monitor with generated trusted data the behavior of the battery and accompanying revenue streams, wherein the bulk energy storage system is accessible to the plural stakeholders involved financially in the bulk energy storage [Fig. 1 – Database.Page 1 – “By accumulating in the residual value prediction engine, executing AI/ML regularly and writing it to the blockchain, EV/battery owners and users can access the data via the cloud.”Page 2 – “As an EEA (Enterprise Ethereum Alliance) member, we will implement smart contracts, provide a usage record management system using FACTOM, and in the future we will promote advanced efforts using blockchain technology through consideration of IOTA Foundation etc. of Block less DLT system.”].

Regarding Claim 8, Kaula discloses that said battery parameters include voltage, amperage, temperature and battery or cell identification number [Page 1 – “Data obtained from BMS (Battery Management System) such as temperature, humidity, pressure, voltage and current in the battery unit and information from OBD (On-Board Diagnostics) are stored in the battery.”  It is inherent that this data includes identification information in order to facilitate interaction with the blockchain.].

Regarding Claim 11, Kaula discloses that plural batteries are monitored for data simultaneously [Either the multiple battery cells of the EV Car of Fig. 1 or the monitoring of multiple EVs utilizing the system, Page 1 – “By accumulating in the residual value prediction engine, executing AI/ML regularly and writing it to the blockchain, EV/battery owners and users can access the data via the cloud.”].

Claim 12, Kaula discloses a battery monitoring system server in operative communication with at least one battery, the server storing said battery sensor input [Fig. 1 - Database].

Regarding Claim 13, Kaula discloses that said server is a centralized server, with transactions written into a block and secured in blockchain from a centralized server node [Fig. 1 - Database], with blockchain accessible by plural external users [Page 1 – “By accumulating in the residual value prediction engine, executing AI/ML regularly and writing it to the blockchain, EV/battery owners and users can access the data via the cloud.”] via public or private keys [The Examiner takes Official Notice that the use of such keys to access a blockchain is how blockchain data can be accessed.  See Wikipedia, Decentralization – “A public key (a long, random-looking string of numbers) is an address on the blockchain. Value tokens sent across the network are recorded as belonging to that address. A private key is like a password that gives its owner access to their digital assets or the means to otherwise interact with the various capabilities that blockchains now support.”].

Regarding Claim 14, Kaula discloses that blockchain nodes are created on plural servers or processors associated with plural batteries or battery chargers [Page 1 – “Data obtained from BMS (Battery Management System) such as temperature, humidity, pressure, voltage and current in the battery unit and information from OBD (On-Board Diagnostics) are stored in the battery.  By accumulating in the residual value prediction engine, executing AI/ML regularly and writing it to the blockchain, EV/battery owners and users can access the data via the cloud.”], with blockchain accessible by plural external users via public or private keys [The Examiner takes Official Notice that the use of such keys to access a blockchain is how blockchain data can be accessed.  See Wikipedia, Decentralization – “A public key (a long, random-looking string of numbers) is an address on the blockchain. Value tokens sent across the network are recorded as belonging to that address. A private key is like a password that gives its owner access to their digital assets or the means to otherwise interact with the various capabilities that blockchains now support.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULA, INC. Press Release, Cowra Co., Ltd. won the "EV battery full life cycle management using blockchain" category at the Wanxiang Global Blockchain Summit International Contest held in Shanghai, China, 10.16.2017 (obtained on 6/30/2020 at https://prtimes.jp/main/html/rd/p/000000004.000024621.html and translated using the Google Translate tool)[hereinafter “Kaula”] and Gupta (US 5349535 A).
Regarding Claim 2, although Kaula discloses that the system can be used in conjunction with the operation of an electric vehicle where it is reserved and then used Page 2 – “By implementing the steps of balancing demand and supply of EV and battery, energy consumption planning, reservation, use, and settlement steps, we will accelerate the spread of EV centered on batteries and create incidental services to help EV/battery owners and users Will promote the shift from consumer to prosumer.”] and performing the steps of defining a battery SoH calculated based on a current blockchain; and  upon return of the battery by a customer, determining SoH reduction based on a current blockchain [Page 1 – “By accumulating in the residual value prediction engine, executing AI/ML regularly and writing it to the blockchain, EV/battery owners and users can access the data via the cloud. Actions to maximize the efficiency of battery value by freely accessing future SOH data (including charging efficiency) in addition to current SOH data and usage forecast data based on the past usage trend of the battery It is a system that enables.”], Kaula fails to specifically disclose that said current battery SoH determinations are utilized in a power by the hour scenario including: renting said battery to a customer; and permitting usage of a battery by a customer for a period of time; and assessing the difference between old and new SoH based on blockchain data and assessing the value of such difference.
However, Gupta teaches renting the use of a battery and charging a renter of the battery based on the effect on the SOH of the battery during the rental use [Column 3 lines 34-47 – “An individual customer might be offered a number of optional methods of paying for the battery pack based on his own usage patterns, whether in a conventional system with leased batteries, or in a swappable pack system. The customer could pay a flat annual "rental" fee on the packs, or he could be billed periodically based on the amount of the battery pack's "life" he had "used up" in his driving. This latter method would take into account the factor that battery life is affected by how it is used--a driver who draws heavy current from the battery by high speeds or rapid acceleration and drains the pack nearly dry before recharging would pay more than a driver who uses only small currents in short, low speed city trips.”].  It would have been obvious to apply the system of Kaula to such a rental business scheme in order to be able to reliably monitor the current battery status when doing so.
Performing the battery rental in a “power by the hour scenario” amounts to a design choice in the rental arrangement and would have been obvious for that reason.

	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULA, INC. Press Release, Cowra Co., Ltd. won the "EV battery full life cycle management using blockchain" category at the Wanxiang Global Blockchain Summit International Contest held in Shanghai, China, 10.16.2017 (obtained on 6/30/2020 at https://prtimes.jp/main/html/rd/p/000000004.000024621.html and translated using the Google Translate tool)[hereinafter “Kaula”] and Casals et al., Electric Vehicle Battery Reuse Preparing for a Second Life, Journal of Industrial Engineering and Management, 2017 [hereinafter “Casals”].
Regarding Claims 3-5, Kaula fails to disclose that a first end of life is determined according to a predefined SoH level determined by the trusted data collected in the blockchain, with repurposing of the battery for a second life application subsequent to identification of said predefined SoH level; wherein said predefined SoH level is between 75% and 85% for end of first life; and wherein said predefined SoH level is 80% for end of first life.  However, Casals discloses that electric vehicle batteries are Page 1 – “On pursue of economic revenue, the second life of electric vehicle batteries is closer to reality. Common electric vehicles reach the end of life when their batteries loss between a 20 or 30% of its capacity. However, battery technology is evolving fast and the next generation of electric vehicles will have between 300 and 400 km range. This study analyzes different End of Life scenarios according to battery capacity and their possible second life’s opportunities. Additionally, an analysis of the electric vehicle market, EV manufacturers and environmental impact defines a possible location for battery repurposing or remanufacturing plants.”].  It would have been obvious to monitor the battery SOH for an indication that this predefined level has been hit in order to repurpose the battery at that point in time.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULA, INC. Press Release, Cowra Co., Ltd. won the "EV battery full life cycle management using blockchain" category at the Wanxiang Global Blockchain Summit International Contest held in Shanghai, China, 10.16.2017 (obtained on 6/30/2020 at https://prtimes.jp/main/html/rd/p/000000004.000024621.html and translated using the Google Translate tool)[hereinafter “Kaula”] and INSIDEEVS, Battery Capacity Loss Warranty Chart For 2016 30 kWh Nissan, 1.6.2016.
Regarding Claim 6, Kaula fails to disclose that SoH data is used to automate a battery warranty claim process, with automatic identification of reasons for product faults.  However, INSIDEEVS discloses an EV SOH-based warranty model [Pages 1-3 throughout].  It would have been obvious to use the system of Kaula to identify that the .

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULA, INC. Press Release, Cowra Co., Ltd. won the "EV battery full life cycle management using blockchain" category at the Wanxiang Global Blockchain Summit International Contest held in Shanghai, China, 10.16.2017 (obtained on 6/30/2020 at https://prtimes.jp/main/html/rd/p/000000004.000024621.html and translated using the Google Translate tool)[hereinafter “Kaula”] and Childress et al. (US 20160261131 A1)[hereinafter “Childress”].
	Regarding Claim 9, although Kaula discloses that the monitored battery data includes temperature data [Page 1 – “Data obtained from BMS (Battery Management System) such as temperature, humidity, pressure, voltage and current in the battery unit and information from OBD (On-Board Diagnostics) are stored in the battery.”], Kaula fails to disclose that both ambient and cell temperatures are included in said battery parameters.  However, Childress discloses that both internally-generated temperature and ambient temperature are factors that can affect battery lifespan [Paragraph [0010]].  It would have been obvious to monitor both of these types of temperatures because both are relevant to battery SOH.

Regarding Claim 10, Kaula discloses that additional collected data relative to said battery parameter sensor includes one or more of: time; date; charge; and discharge [Page 1 – “Data obtained from BMS (Battery Management System) such as temperature, humidity, pressure, voltage and current in the battery unit and information from OBD (On-Board Diagnostics) are stored in the battery.”  Current data corresponds to either charge data or discharge data.].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAULA, INC. Press Release, Cowra Co., Ltd. won the "EV battery full life cycle management using blockchain" category at the Wanxiang Global Blockchain Summit International Contest held in Shanghai, China, 10.16.2017 (obtained on 6/30/2020 at https://prtimes.jp/main/html/rd/p/000000004.000024621.html and translated using the Google Translate tool)[hereinafter “Kaula”] and Kondo (US 20160299560 A1).
Regarding Claim 15, Kaula fails to disclose that the smart contract interval includes: a normal interval for normal battery usage; a reduced interval for a flow state; and a higher interval for critical battery parameters.  However, Kondo discloses the use of differing sample rates for gathering data from a battery based on its power mode [See Fig. 4 and Paragraph [0020]].  It would have been obvious to adjust the battery data sampling rate in the claimed manner because doing so would have provided for more data gathering during more important times of battery operation and for reducing the processing of data needed during times of less importance (saving computational resources).

Response to Arguments
Applicant argues:

	Further, In Louisiana-Pacific Corp. v. Huber Engineered Woods LLC, IPR2019-00919, an issue was whether an asserted prior art reference pulled from the Internet qualifies as a “printed publication” for purposes of an obviousness or anticipation challenge. Two screenshots of two online press releases dated October 15, 2001 and March 1, 2003, respectively, were at issue. The screenshots appeared, at least facially, to have been publicly accessible before the relevant critical, date of February 23, 2004. The PTAB first observed that the press release dated October 15, 2001 actually bore a copyright date of 2003, while the press release dated March 1, 2003 bore an “ambiguous” copyright date of “1998-2009.”
Examiner’s Response:
	The Kaula reference provides a publication date of 10/16/2017 just underneath its title.  See the attached document PR Times Kaula Press Release List (available on 4/16/2021 at https://prtimes.jp/main/html/searchrlp/company_id/24621, translated to English by Google Translate), which also shows in a list that the Kaula reference was published on 10/16/2017.
	Further, from the official Kaula Company website, see Kaula Company Website Press Release List (available on 4/16/2021 at https://kaula.jp/category/news/page/7/, 
	All of this serves to evidence that the press release contained in the Kaula reference was indeed published on 10/16/2017.
	The opinion cited by the Applicant is non-authoritative to the instant Application as it appears to be a citation to a PTAB decision in an unrelated case.  Regardless, the opinion appears to take issue with a reference where the publication date is ambiguous.  The publication date of the Kaula reference is not ambiguous, as evidenced above.

Applicant argues:
	It does not appear from the purported document that it is a printed publication qualifying as prior art with regard to this application. The document includes multiple dates therein, all but one of which post-date the filing of the instant application. For example, on page 3 of Kaula, the dates October 31, 2019, July 2, 2019 and March 6, 2019 appear, all of which post-date the filing of this application.
Examiner’s Response:
	The Examiner respectfully disagrees.  The Kaula reference is a press release that only contains the date 10/16/2017 within the press release.  The three dates referred to by the Applicant do not appear in the press release.  Rather, the three dates referred to by the Applicant appear in a separate box outside the bottom of the press 

Applicant argues:
	Further, the purported related URL http://www.blctckchainlabs.org/summit2017/index_en.ht is non-functional (it turns up a “404 Not Found” result).
Examiner’s Response:


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865